Case 17-02992        Doc 57     Filed 02/11/19     Entered 02/11/19 16:56:21          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 02992
         Lorene E Flowers

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/01/2017.

         2) The plan was confirmed on 06/12/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/12/2017, 01/29/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/01/2017, 04/03/2018, 06/21/2018.

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-02992            Doc 57           Filed 02/11/19    Entered 02/11/19 16:56:21                Desc         Page 2
                                                           of 3



 Receipts:

          Total paid by or on behalf of the debtor                      $3,700.00
          Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $3,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $1,096.10
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $164.54
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,260.64

 Attorney fees paid and disclosed by debtor:                          $400.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 AAA Community Finance                    Unsecured         300.00           NA              NA            0.00       0.00
 Chase Bank                               Unsecured      1,023.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured     23,000.00     23,715.84        23,715.84           0.00       0.00
 COBAR Acquisitions                       Unsecured           0.00      6,644.68        6,644.68           0.00       0.00
 Comcast                                  Unsecured         450.00           NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured      2,795.00       2,787.21        2,787.21           0.00       0.00
 Department of Education                  Unsecured     16,000.00            NA              NA            0.00       0.00
 Department Of Education                  Unsecured           0.00    42,340.21        42,340.21           0.00       0.00
 Enterprise Rent A Car                    Unsecured         212.00           NA              NA            0.00       0.00
 First Premier                            Unsecured         342.00           NA              NA            0.00       0.00
 Illinois Tollway                         Unsecured     32,000.00     38,985.30        38,985.30           0.00       0.00
 Internal Revenue Service                 Priority            0.00      1,895.73        1,895.73        423.31        0.00
 Jefferson Capital Systems LLC            Unsecured           0.00        394.68          394.68           0.00       0.00
 Penn Credit Corporation                  Unsecured         156.00           NA              NA            0.00       0.00
 Peoples Energy Corp                      Unsecured           0.00      2,460.42        2,460.42           0.00       0.00
 Peoples Gas                              Unsecured      1,498.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured           0.00        431.38          431.38           0.00       0.00
 Prestige Financial Services              Secured       11,000.00       5,475.00        5,475.00      1,724.13     291.92
 Prestige Financial Services              Unsecured            NA       8,607.02        8,607.02           0.00       0.00
 RAC Acceptance                           Unsecured      1,555.00            NA              NA            0.00       0.00
 Robert J. Semrad & Assoc.                Unsecured      3,500.00            NA              NA            0.00       0.00
 Speedy Cash                              Unsecured         689.16        689.16          689.16           0.00       0.00
 Sprint                                   Unsecured         600.00           NA              NA            0.00       0.00
 Standard Parking &#064; Midway Airport   Unsecured         697.00           NA              NA            0.00       0.00
 T-Mobile                                 Unsecured         500.00           NA              NA            0.00       0.00
 University of Phoenix Online Campus      Unsecured      2,312.00            NA              NA            0.00       0.00
 US Cellular                              Unsecured         500.00           NA              NA            0.00       0.00
 Wow!                                     Unsecured         311.77           NA              NA            0.00       0.00
 WOW! Internet and Cable                  Unsecured         300.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-02992        Doc 57      Filed 02/11/19     Entered 02/11/19 16:56:21             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,475.00          $1,724.13           $291.92
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,475.00          $1,724.13           $291.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,895.73            $423.31              $0.00
 TOTAL PRIORITY:                                          $1,895.73            $423.31              $0.00

 GENERAL UNSECURED PAYMENTS:                            $127,055.90               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,260.64
         Disbursements to Creditors                             $2,439.36

 TOTAL DISBURSEMENTS :                                                                       $3,700.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
